Citation Nr: 1743178	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which denied service connection for a left knee disability and post-traumatic stress disorder (PTSD).  In August 2009, the Veteran perfected his appeal to the Board.

In November 2011, the Veteran testified during a Board hearing; a transcript of the hearing is of record. 

In a November 2012 rating decision, the RO granted service connection for PTSD.  This action resolved that claim.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

In April 2012 and October 2013, the Board remanded the claim for further development.  


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's left knee disability is related to her in-service knee injury and symptoms. 


CONCLUSION OF LAW

The criteria for service connection for a knee disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any issues with regard to the duty to notify or duty to assist, nor have any such issues been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. §3.309(a), including arthritis.  This presumption, however, only applies to the Veteran's active duty service.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Veteran contends that her diagnosed left knee disability was caused by an in-service injury and is therefore related to service. 

Service treatment records reflect that in June 1979, the Veteran was seen for complaints of bilateral shin pain.  The Veteran was assessed to have bilateral shin splints.  A couple days later, the Veteran was seen again for bilateral shin pain, particularly in her left shin, and was told to apply compression to her shins.  In April 1980, the Veteran was seen after she stepped on a rock and felt pain "running up" her anterior lower leg.  The examiner noted good range of motion, no swelling, and no palpable pain.  The Veteran was assessed to have a muscle strain.  In her September 1981 report of medical history, the Veteran did not report any swollen or painful joints, cramps in her legs, broken bones, "trick" or locked knee, or joint/bone deformity.  In the September 1981 report of medical examination, a normal clinical evaluation was noted for the Veteran's lower extremities.

VA treatment records in March 2000 document "grossly normal" bilateral knee X-rays and a negative impression of the bilateral knees.  Records in April 2007 reflect complaints of chronic right knee/shin pain that reportedly had its onset during basic training.  An examiner note in March 2016 conveyed that the Veteran had a left knee injury from a work fall in August 2015.  Further treatment records from October 2006 to July 2016 indicate complaints of bilateral knee pain. 

The Veteran underwent a VA examination in May 2012 where the examiner noted a diagnosis of bilateral degenerative joint disease in her knees.  She reported that she injured her left knee in 1979 during basic training.  She stated that she was on a bivouac and tripped.  She developed left knee pain and shin splints bilaterally, but the left knee was worse.  She stated that the pain worsened over the years and ran from the mid-shin up to the entire knee.  She described the pain as constant, aching, and moderate to severe.  Radiology testing revealed that the Veteran had mild osteoarthritis with no acute osseous abnormalities in both knees.  There was no evidence of fracture of dislocation, and no osteolytic or osteoblastic lesions seen.  Mild decreased joint space was noted in the medial compartment in both knees, and slightly laterally in the right knee.  There was also no evidence of joint effusion, and normal bone mineralization was noted.  

After a review of the Veteran's claims file and medical examination, the examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that there was no complaint of knee pain or injury found in the military medical records and no complaint of knee pain or injury until 2007.  The examiner found no clinical evidence to substantiate an injury in the military or chronic pain after the military, until long after the Veteran's discharge.  

In December 2013, the Veteran underwent an additional VA examination where the examiner noted a diagnosis of shin splits.  The Veteran, again, reported that she tripped on a rock in basic training and fell hitting the front of her lower legs on pavement.  Magnetic resonance imaging (MRI) testing done in February 2013 of the left knee revealed patellofemoral arthritis with grade IV medial chondromalacia.  There was meniscus degeneration without visible tear.  The Veteran's ligaments and tendons were intact and there was a very small medial popliteal cyst.  No opinion was provided in regard to the Veteran's left knee disability.

A medical advisory opinion was provided by a VA orthopedic surgeon in August 2017.  The examiner noted the diagnosis of shin splints in June 1979 during service, followed by a June 1979 progress note that stated the shin splint pain was resolved.  The only other note of lower extremity injury occurred in April 1980 secondary to an anterior lower leg pain caused by the Veteran stepping on a rock while running.  The examiner noted that there are no other progress notes which reveal any specific lower extremity pathology except injuring her right hallux in March 1980.  The examiner reviewed the medical records and opined that the Veteran's current knee disability is less likely as not due to, or as a result of military service, specifically the Veteran's in-service diagnosis of shin splints or any other events or injury.  The examiner reported that there was no objective test prior to active duty discharge that can validate the Veteran's claims of bilateral knee injury or recurrent shin splint injuries.  The examiner noted the MRI conducted in 2013 that revealed bi-compartmental osteoarthritis, but stated that this study is not time dependent and one could not assess when this pathology occurred; only MRI, X-ray, and/or physical therapy evaluation at the time of injury could help validate the Veteran's claim of the onset, degree, or chronicity of the reported injury.  

Considering the pertinent evidence of record in the above, the Board finds that the claim of service connection for her left knee disability must be denied.  

The Veteran has a current diagnosis of left knee osteoarthritis; consequently, the issue at hand is whether there exists a nexus between her current disability and claimed in-service injury. 

As noted above, the Veteran underwent a VA examination in May 2012; however, the examiner failed to address the Veteran's diagnosed shin splits and the Veteran's contention that she incurred and was treated for a left knee injury in service, rendering the opinion at that time inadequate.  Subsequently, in compliance with the Board's October 2013 remand, a new examination was provided in December 2013.  The December 2013 VA examiner did a complete review of the available records, to include medical records and the Veteran's statements; however, it was determined by the Board that a medical opinion was needed to include a thorough discussion of the Veteran's shin splint diagnosis, left knee osteoarthritis, and the relationship, if any, between the two diagnoses.  

Based on the August 2017 medical advisory opinion report, the orthopedic surgeon did a complete review of the available records, to include medical records and the Veteran's statements.  He opined that the Veteran's left knee disability was less likely than not (less than 50 percent probability) due to or as a result of military service, specifically her in-service diagnosis of shin splints or any other events of injury.  The orthopedic surgeon specifically addressed the Veteran's diagnoses and provided a complete rationale as to why there was no relationship between them.  Specifically, the surgeon noted that outside of the bilateral shin splint injury, the Veteran's service treatment records did not contain any specific lower extremity pathology.  Any reference to shin splints/knee pain does not occur until April 2007.  The examiner also addressed the Veteran's statements regarding the etiology of her left knee disability, and noted that the medical progress notes reveal no self-reported or medical objective findings of lower extremity pathology or knee pain.  The examiner further explained that only an MRI, X-ray, and/or physical therapy evaluation at the time of injury could help validate her claim of onset, degree, or chronicity.  As the orthopedic surgeon explained the reasons for his conclusion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

To the extent that the Veteran has opined that her left knee disability is related to service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to the etiology of her left knee osteoarthritis is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements in this regard are therefore not competent.  To the extent that these lay statements are competent, the Board finds the specific, reasoned opinions of the VA medical professionals to be of greater probative weight than the Veteran's more general lay assertions.  Thus, the preponderance of evidence is against a relationship between the Veteran's diagnosed left knee osteoarthritis and active duty service.

With regard to service connection on a presumptive basis, the Board notes that arthritis is one of the chronic diseases listed under 38 C.F.R. § 3.309(a), and must be considered.  Regulations provide that where the chronic disease manifests to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Here, there is no competent evidence that arthritis of the knee manifested at all within one year of December 1981, the date of separation from active service.  Consequently, entitlement to service connection on a presumptive basis must also be denied.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a left knee disability.  The benefit-of-the-doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a left knee disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


